Citation Nr: 0706179	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  98-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether a September 1977 rating decision that denied 
service connection for hearing loss was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for tinnitus and found 
that the previous denial of his claim for service connection 
for bilateral hearing loss was not clearly and unmistakably 
erroneous.  In a May 1998 statement of the case, the RO 
declined to reopen the veteran's previously denied claim for 
service connection for bilateral hearing loss.  By a May 2003 
decision, the Board reopened the veteran's previously denied 
claim for service connection for bilateral hearing loss.  In 
November 2003, the Board remanded the claims for service 
connection for bilateral hearing loss and tinnitus, and the 
claim as to whether the September 1977 rating decision that 
denied service connection for hearing loss was clearly and 
unmistakably erroneous.

The claims for service connection for bilateral hearing loss 
and tinnitus are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  The claim as to 
whether the September 1977 rating decision that denied 
service connection for hearing loss was clearly and 
unmistakably erroneous is deferred pending further 
development of the claims for service connection for 
bilateral hearing loss and tinnitus.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for bilateral hearing 
loss and tinnitus.

In November 2003, the Board remanded these claims for the 
purpose of scheduling the veteran for an examination and 
obtaining an opinion as to the likely etiology of his hearing 
loss and tinnitus.  The record reflects that on remand three 
separate attempts were made to schedule the veteran for an 
examination.  However, on each occasion the notification as 
to the scheduling of the examination was returned to VA as 
undeliverable, despite VA's attempts to obtain the veteran's 
most recent mailing address.  As noted by the veteran's 
representative in a December 2006 statement, it does not 
appear that VA notified the veteran's representative of the 
scheduling of the examinations.  It thus does not appear that 
the veteran ever received notification that he had been 
scheduled for an examination.  For this reason, the Board 
finds that his failure to appear for the examinations was for 
good cause, and that a remand for an additional examination 
and opinion is therefore in order.  

The claims were also remanded in November 2003 for the 
purpose of obtaining VA treatment records dated from 1975 to 
1992 from the VA Medical Center (VAMC) and outpatient clinics 
in New York, New York.  The record reflects that clinical 
records pertaining to hearing loss dated from 1975 to 1992 
were requested from the New York VAMC.  A reply from the VAMC 
indicated that no such treatment records were available.  It 
does not appear, however, that a search for retired treatment 
records dated from 1975 to 1992 from the VAMC and outpatient 
clinics in New York, New York was conducted.  Accordingly, a 
remand is also necessary in order to attempt to obtain any 
pertinent treatment records that have been retired to a 
storage facility.  38 C.F.R. § 3.159(c)(2); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Finally, a remand is also necessary in order to attempt to 
obtain the veteran's service personnel records.  The veteran 
in part asserts that his current hearing loss and tinnitus 
are the result of acoustic trauma sustained during service.  
Specifically, he asserts that he was exposed to acoustic 
trauma as a result of artillery fire and the use of heavy 
equipment during World War II.  As the veteran's service 
personnel records may clarify his in-service duties and the 
likelihood of his exposure to acoustic trauma, the Board 
finds that these records may be of use in deciding the 
claims, and are therefore relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

As the veteran's service personnel records may render the 
September 1977 rating decision denying the veteran's claim 
for service connection for bilateral hearing loss non-final, 
resolution of the claim as to whether the September 1977 
rating decision that denied service connection for hearing 
loss was clearly and unmistakably erroneous is deferred.  
38 C.F.R. §§ 3.156(c); 3.400(q)(2) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain clinical records 
from the VA facilities (VAMC and 
outpatient clinics) in New York, New 
York dated from 1975 to 1992.  If these 
records are no longer on file, a 
request should be made to the 
appropriate storage facility or 
facilities.  All efforts to obtain VA 
records should be fully documented, and 
the VA facilities must provide a 
negative response if records are not 
available.

2.  Attempt to obtain the veteran's 
service personnel records from the 
National Personnel Records Center 
(NPRC) or other sources if they cannot 
be obtained from the NPRC.  

3.  Schedule the veteran for an 
audiological examination for the 
purpose of ascertaining the etiology of 
his bilateral hearing loss and 
tinnitus.  The claims folder should be 
made available to and be reviewed by 
the examiner, and the examination 
report should reflect that the claims 
folder was reviewed.  In ascertaining 
the likely etiology of the veteran's 
bilateral hearing loss and tinnitus, 
the examiner should specifically 
consider the veteran's service records 
which demonstrate that he was present 
in Italy, Sicily, and Africa during 
periods of significant combat during 
World War II, and thus the likelihood 
of his exposure to acoustic trauma 
during those periods.  Additionally, 
the examiner should consider the 
notation on the veteran's June 1945 
separation examination indicating that 
he had defective hearing in his right 
ear incurred in and aggravated by his 
military service.  Finally, the 
examiner should address the veteran's 
contention that the Quinine he took for 
many years related to his service-
connected malaria caused or contributed 
to his hearing loss and tinnitus.  In 
rendering the opinion, the examiner 
should state whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's current hearing loss 
and tinnitus (or any portion thereof) 
is in any respect related to his 
military service.  The rationale for 
all opinions must be provided.  If the 
examiner is unable to determine whether 
the veteran's current hearing loss and 
tinnitus are related to his military 
service, the report should so state.

If audiological examination of the 
veteran is determined to be infeasible, 
arrange for a qualified VA physician to 
review the veteran's claims folder and 
render the opinions requested above.

4.  Then, readjudicate the claims for 
service connection for bilateral 
hearing loss and tinnitus.  If the 
decision remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


